UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52618 SOUTHERN TRUST SECURITIES HOLDING CORP. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 145 Almeria Ave., Coral Gables, Florida (Address of principal executive offices) (Zip Code) (305) 446-4800 (Registrant’s telephone area, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of Òlarge accelerated filer,Ó Òaccelerated filerÓ and Òsmaller reporting companyÓ in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer¨ o Non-accelerated filer o Smaller reporting companyx þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Noþ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: The registrant had 14,333,378shares of common stock issued and outstanding on July 31, 2010, excluding 3,000,000 unvested shares of common stock. Introductory Note:The Registrant qualifies as a “smaller reporting company” and has elected to comply with the requirements applicable to smaller reporting companies set forth in Regulation S-K and Form 10-Q. INDEX Item 1. Consolidated Interim Financial Statements 1 Consolidated Statements of Financial Condition as of June 30, 2010 and December 31, 2009 1 Consolidated Statements of Operations for the three and six months ended June 30, 2010 and 2009 2 Consolidated Statements of Changes in Stockholders’ Equity and Comprehensive Income (Loss) 3 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 4 Notes to Consolidated Interim Financial Statements 5 Item 2.
